DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1 and 3-23 are pending, with claims 19-21 being withdrawn as drawn to a non-elected invention. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/26/2020 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 3-15, and 22-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over De Jong et al. (US 2013/0118770), hereinafter De Jong, in view of Wyatt et al. (US 2010/0286808), hereinafter Wyatt, and further in view of Greffioz et al. (US Patent No. 5,074,948), hereinafter Greffioz.
Regarding claim 1, De Jong discloses a method of manufacturing a composite article onto an inclined surface (Figs. 3-4) by: 
(a) providing a mold having an inclined shape (e.g., Figs. 3-4, par. 0030), (c) providing a layup head (14) (par. 0040, 0049), which as illustrated, appears to show an application plane (Figs. 3-4) from which the material is deposited to the substrate (par. 0049) which would inherently involve gravity as the material falls to the surface (as is illustrated, the material falls from the head as it passes over the inclined mold); (e) applying at least one layer of fiber material (par. 0046, 0048-0049); (f) applying a resin (par. 0047) and (g) curing the resin (par. 0047). 
De Jong does not explicitly disclose the manner in which the layup head precisely moves, however it can move in any direction as needed (par. 0040 discusses the freedom of movement allowed). De Jong discusses in par. 0040, that the deposition head does place the material in a “load-optimized direction.” Thus, with respect to the claim, De Jong does not explicitly disclose (b) defining a layup plane in the mold as recited in the claim, or (d) positioning the layup head in accordance with the claim. 
However, Wyatt discloses a method of placing tape strips onto a substrate (abstract) and discusses optimizing the path taken by an generally-described fiber depositing apparatus (Wyatt, par. 0008, 0013). Wyatt further discloses, in creating a path for an AFP machine, steps of (b) 
De Jong discloses a “base” process of applying a fibrous material to a curved or inclined mold using a fiber deposition head having multiple degrees of freedom, and an application plane from which the fibrous material drops to the mold (as shown in De Jong, Figs. 3-4). Wyatt discloses an “improvement” to De Jong’s process in that it specifically demonstrates how to optimize the paths of the fibers on a curved object, in order to reduce gaps between adjacent fiber tows or pieces on the mold (Wyatt, par. 0044), specifically by adjusting the angle at which the fiber material is deposited (Fig. 2 shows a progression of this algorithm as described in Wyatt, par. 0045-0049). 
Wyatt’s disclosed process allows the optimization of a “natural path” (no wrinkling of fiber) to allow it for being realigned along a surface having curvature (Wyatt, par. 0063-0064) and reduce the strain (Wyatt, par. 0067) when depositing (par. 0061) along a path. De Jong additionally suggests using a “load optimized” or natural path (De Jong, par. 0040). Therefore, in order to likewise optimize the “natural path” of the fiber such that when laid up on a mold of 
The combination of De Jong/Wyatt as discussed above does not explicitly disclose the rotating of a layup head (and the application plane) about a longitudinal or horizontal axis as is claimed. 
However, Greffioz, as part of a similar process of automatically positioning fibrous materials onto a mold (abstract), discloses that its layup head moves, “in a known manner,” “about the vertical axis Z and about a horizontal axis oriented in the direction of feed motion (X or Y) of the machine (Greffioz, 4:3-4:11 and claim 1) and is controlled, similarly as the above by an automated machine. Accordingly, one of ordinary skill in the art would have found the techniques of Greffioz suitable for use in the process of De Jong/Wyatt above because both are concerned with the placement of fibrous materials onto a molding surface. As such, one of ordinary skill in the art would have had a reasonable expectation of success from having incorporated the movement techniques of Greffioz, for the layup head (and application plane) of De Jong/Wyatt above. Accordingly, it would have further been obvious to one of ordinary skill in the art before the at the time of the invention to have modified the above to have specified that the layup head moves in a rotating manner as to apply the fibers in accordance with De Jong/Wyatt above as to produce a “natural path” of the fiber as outlined above. 
Regarding claim 3, De Jong/Wyatt/Greffioz discloses the subject matter of claim 1, which from Wyatt, includes a specific algorithm for calculating an angle adjustment (Wyatt, par. 0032-0049 describes full algorithm), in order to effect the properties of the article as noted 
Regarding claims 4 and 6-7, De Jong/Wyatt/Greffioz discloses the subject matter of claim 1, and further discloses (Wyatt, par. 0032-0049) an algorithm which transforms the “frame” of reference (as shown in Wyatt, Fig. 2) by reducing the gaps between adjacent tape strips on a substrate. The algorithm described in the cited portion above involves a transformation starting from an initial starting point, to what would be a more horizontal orientation relative to the slope of the substrate (or approximately, ‘the layup plane’ in the mold). Therefore, such a transformation would have been obvious to one of ordinary skill in the art at the time of the invention to have conducted the algorithmic steps, and resulted in a scenario where the fiber is laid (corresponds to the location of the ‘application plane’) from a more horizontal orientation than the slope of incline in mold. 
Furthermore, De Jong/Wyatt with claims 6-7 discusses that the “height” of the path above or below the substrate is result-effective (Wyatt, par. 0051; Fig. 3). The higher the material is “dropped” (Wyatt, par. 0026, 0051) to a substrate, the more likely it is to be wrinkled. As such, in order to reduce the likelihood of wrinkling, it would have been obvious to one of ordinary skill at the time of the invention to have modified the above to further specify that the height of the layup head is adjusted in a manner to cause fibrous material to be deposited from an ‘offset’ (lower in height), angled layup frame when moved in accordance with the above. claim 7.  
Regarding claim 5, De Jong/Wyatt/Greffioz discloses the subject matter of claim 1, and further discloses applying fiber along a path in the mold (e.g., De Jong, Figs. 3-4) having edges as in the claim (Wyatt, Fig. 2 shows approximate location of a single “layup plane” along the “layup path” as in the modification/discussion of claim 1). The algorithm results in a recalculation of the “edges” of the path based on these different vectors (Wyatt, par. 0048-0050). Thus, it seems to be inherent, or in the alternative, it would have been obvious in view of the algorithm above, that the fiber depositing head above would be aligned such that the material is dispensed along these defined (longitudinal) edges from Wyatt, and drops to the mold as shown in De Jong, Figs. 3-4.  
Regarding claim 8, De Jong/Wyatt/Greffioz further discloses (De Jong, Figs. 3-4) a varying slope along a layup path, and further discloses the algorithm (Wyatt, par. 0032-0049) above that adjusts the position of the deposition (and slope of the layup head) of the fibrous material along a path (as shown in Wyatt, Fig. 2 for different instances along a path).  
Regarding claims 9-10 and 22, De Jong/Wyatt/Greffioz further discloses (Wyatt, Figs. 2A-2C) what appears to be a scenario where the slope of the layup plane (substrate) relative to the horizontal is within or below a threshold of 60/70 degrees of the horizontal, and shows the modified path as adjusted to the surface itself, as implied by “such that said application plane (element of layup head) is coincident with said layup plane (element of mold)” as the claims. Additionally or alternatively, it would have been obvious to one of ordinary skill in the art at the 
	Regarding claims 11-12 and 23, De Jong/Wyatt/Greffioz further discloses the algorithm above (Wyatt, par. 0032-0049), which, in the case of steep(er) angle as recited in these claims for the layup plane, would adjust the layup head to a more horizontal orientation as recited in the claims, in routinely performing the steps of the algorithm. Additionally or alternatively, please see section below with respect to Romero.   
Regarding claim 13, De Jong/Wyatt/Greffioz further discloses that glass and carbon fibers are both known in the art as suitable fiber materials for laying up (De Jong, par. 0002) onto the mold or substrate.
Regarding claim 14, De Jong/Wyatt/Greffioz further discloses that the fibrous material is supplied in “bundles” or “strands” (De Jong, par. 0040), and a well-known manner of bundling fibers is on rolls. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the layup head to have further specified a roll of fibers on the layup head, for application to a mold surface, as in the claim. Furthermore additionally or alternatively, Wyatt’s disclosure is concerned with “tapes,” which are well-known to be sold on “rolls” or similar bundling systems. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to further specify that the layup head has a roll of fibers, to be “dispensed” onto a mold. 
Regarding claim 15, De Jong/Wyatt/Greffioz further discloses the addition of a resin to the mold prior to laying up the fibers (De Jong, par. 0046), described as a thermoplastic adhesive in the reference, which is considered to meet this claim. 
Claims 11-12, 16-18, and 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over De Jong et al. (US 2013/0118770), in view of Wyatt et al. (US 2010/0286808) and Greffioz (US Patent No. 5,074,948) as applied to claim 1 above, and further in view of Romero (US Patent No. 5,117,348).
Regarding claims 11-12 and 23 (as referred to above), De Jong/Wyatt/Greffioz discloses the subject matter of claim 1 above, and the algorithm implies a scenario as in these claims as discussed above, but it is not explicitly disclosed that the adjustment of the layup head would be as recited in these claims when the angle is greater than a threshold. 
However, Romero discloses, as part of a similar part of adjusting a natural path for a tape laying machine, a scenario where on a steeper slope, the “adjustment” results in a “further drop” (as implied by “[m]otions of the tape laying head (20) will, therefore, be in error be the amount of this misalignment.”) (see Romero, 13:30-13:45 for full discussion of Fig. 10). As such, it appears this type of adjustment was known in the art at the time of the invention for applying a fibrous material to a substrate. Thus, it is also logical that the algorithm above in Wyatt would have resulted in the claimed transformation, which describes this horizontal adjustment to the fiber laying head. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have performed the algorithm described above and resulted in such a realignment of the tape laying head for steep(er) surfaces as recited in these claims. 
Regarding claims 16-17, De Jong/Wyatt/Greffioz as discussed above does not appear to explicitly disclose the use of a roller or brush to use downstream from fiber application as recited in the claim. 
However, Romero discloses the use of a roller (60) to flatten the fiber material after it has been guided and laid down (Romero, 7:15-7:17). De Jong provides that portions of a mold have 
Regarding claim 18, De Jong/Wyatt/Greffioz as discussed above discusses the production of large composites having lightning protection (De Jong, par. 0002-0003), but does not explicitly disclose producing a wind turbine blade or assembling as in the claim. However, Romero is directed at aerodynamic structures in general, and producing wings, such as in the aerospace industry. However, a wing could be used as a wind turbine blade.  These parts are also analogous to one another in that both a wind turbine and an aircraft wing are large, rigid parts, designed to catch and move air in desired patterns. Additionally, as De Jong also involves incorporating lightning protection, and wind turbines are well-known as secondarily acting as “lightning rods” (environmentally designed to absorb lightning due to their tall stature). Thus, one of ordinary skill in the art would have readily seen the adaptability of the process of Romero as disclosed by De Jong above as applicable for the production of wind turbine blades with lightning protection, and would have found it obvious to have produced a wind turbine blade(s) and assembled them together to form a wind turbine. 
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
The newly-applied Greffioz reference is considered to meet any asserted-to-be missing limitation from De Jong/Wyatt. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW D GRAHAM whose telephone number is (469)295-9232.  The examiner can normally be reached on Monday - Friday 7:30AM-4:00PM (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571) 272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


/ANDREW D. GRAHAM/
Examiner
Art Unit 1742



/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742